Citation Nr: 0703574	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an effective date earlier than March 19, 2002, 
for a separate 10 percent rating for left lateral 
femorocutaneous neuropathy.

Entitlement to an effective date earlier than March 19, 2002, 
for a total disability rating due to individual 
unemployability resulting from service-connected disabilities 
(TDIU).




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that the veteran initiated an appeal of an 
April 2002 rating decision that continued a 50 percent rating 
for residuals of a gunshot wound of the left flank.  He was 
provided a statement of the case in response to his notice of 
disagreement and was informed of the requirement that he 
submit a timely substantive appeal to perfect his appeal on 
this issue.  He was subsequently granted a separate 10 
percent rating for left lateral femorocutaneous neuropathy 
and a TDIU.  Subsequent to the issuance of the statement of 
the case, the increased rating issue was not addressed in any 
correspondence from the veteran or his representative.  
Therefore, the Board has concluded that he is not seeking 
appellate review with respect to that issue at this time.


FINDINGS OF FACT

1.  An informal claim for an increased evaluation for 
residuals of a gunshot wound of the left flank was received 
on March 2, 2001.

2.  The increase in severity of the residuals of a gunshot 
wound of the left flank warranting a separate 10 percent 
rating for left lateral femorocutaneous neuropathy and 
warranting a TDIU occurred prior to March 2, 2001, but it is 
not factually ascertainable when the increase occurred.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 2, 2001, for 
a separate 10 percent rating for left lateral femorocutaneous 
neuropathy are met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).

2.  The criteria for an effective date of March 2, 2001, for 
a TDIU are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The veteran is represented by a private attorney and it is 
clear from the argument submitted by the attorney that he is 
well aware of the evidence and information necessary to 
substantiate the claim, what should be submitted by the 
veteran, and what VA will do to obtain evidence on the 
veteran's behalf.  The record reflects that the documentation 
pertaining to the veteran's claim for an increase is of 
record and that the pertinent VA outpatient records have been 
obtained.  It is also clear that there is no outstanding 
evidence that should be obtained before the Board decides 
this appeal.  Finally, the Board notes that the veteran's 
attorney appears to be arguing that the awards should be 
effective from some point during the one year period prior to 
March 19, 2002.  In the decision herein, the Board is 
granting an effective date of March 2, 2001.  Therefore, it 
appears that this is a complete grant of the benefits sought 
on appeal and no useful purpose would be served by remanding 
this case for further development of the record. 

Analysis

The effective date of an increased award is the earliest date 
that it is factually ascertainable that the increase in 
severity has occurred if the claim for increase is received 
within one year thereafter.  Otherwise, it is the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5120; 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a) (2006).  

Once a claim for compensation has been allowed, a report of 
VA examination or treatment for a service-connected 
disability may be accepted as a claim for an increased rating 
for that disability.  The date of the VA examination or 
treatment will be accepted as the date of receipt of the 
claim for increase.  See 38 C.F.R. § 3.157 (2006).

The veteran was granted service connection for residuals of a 
gunshot wound of the left flank by rating decision in May 
1946.  In a statement received by VA on February 27, 2002, he 
claimed entitlement to an increased rating for the gunshot 
wound residuals.  He pointed out that VA prescribed pain 
medication for the gunshot wound residuals in March 2001, but 
it did not help.   

VA outpatient records show that the veteran underwent an X-
ray study of his left hip on March 2, 2001.  It disclosed 
retained foreign bodies consistent with an old shrapnel 
injury.  He was also seen at the orthopedic clinic on March 
14, 2001.  In response to his claim for an increased rating, 
he was afforded a VA examination on March 19, 2002.  This 
examination disclosed that the pain in the area above the 
veteran's left hip was probably due to left lateral 
femorocutaneous neuropathy.  The RO subsequently granted a 
separate 10 percent rating for this neuropathy and a TDIU 
from March 19, 2002, because the VA examination report of 
that date is the earliest medical evidence confirming the 
presence of the neuropathy.

Although the Board agrees that there is no earlier medical 
evidence confirming the presence of the neuropathy, it is 
clear from the record that the neuropathy did not development 
on the day of the VA examination.  In addition, in the 
Board's opinion it is reasonable to assume that the veteran 
sought treatment for the gunshot wound residuals in March 
2001 because he was experiencing increased symptomatology, as 
alleged.  In fact, the Board has no reason to doubt that the 
neuropathy was present when the veteran sought treatment on 
March 2, 2001.  Accordingly, the finds that the date of 
receipt of the claim for increase is March 2,2001, and that 
the increase in severity warranting a separate 10 percent 
rating for neuropathy and a TDIU had occurred by that date.  
Therefore, an effective date of March 2, 2001, is warranted 
for both awards.  It is not factually ascertainable that the 
increase occurred during the one year prior to March 2, 2001, 
so an effective date prior to that date is not warranted.


ORDER

Entitlement to an effective of March 2, 2001, for a separate 
10 percent rating for left lateral femorocutaneous neuropathy 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.

Entitlement to an effective date of March 2, 2001, for a TDIU 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


